DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
Claims 1-15 and 31-32 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“amplification module” (Claim 4); “feedback module” (Claim 7, 15); “a physical layer module” (Claim 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Objections
Claim 31 is objected to because of the following informalities: the recitation of “positioned adjacent the nerve tissue” should be “a nerve tissue.”  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (US Pub No. 20140277259) in view of Kroll (US Pat No. 7292886) or Hirsch et al (WO 95/25472), Hacker et al (US Pat No. 7216001--), and Brown et al (US Pub No. 20160038073).

In regard to Claim 1, Rosenberg et al disclose a bipolar stimulation device comprising: 
a housing portion 10, best seen in Figure 2 and 10 (0037);

a control module 14, 400, 402, 408 configured to stimulate a nerve tissue of a patient (0003) by generating (i) a first output signal indicative of a first pulse to be output from the first electrode, and (ii) a second output signal indicative of a second pulse to be output from the second electrode, wherein the first pulse and the second pulse are monophasic (0007-0010, 0027, 0032-0038), wherein the pulses are switched, i.e. alternated, to output from the bipolar stimulation device (i) the first pulse on the first electrode 116 based on the first output signal, and (ii) the second pulse on the second electrode based on the second output signal, wherein the first electrode and the second electrode alternate between operation as a cathode and an anode to operate as both the cathode and the anode to provide a monophasic first and second pulse each is a single polarity, for the advantage of using less power and providing a more efficient device (0007-0010, 0027, 0032-0038);
wherein the first electrode and the second electrode are configured to be positioned adjacent the nerve tissue such that the first pulse and the second pulse are provided in opposite directions along the nerve – when the pulse is switched, as an example, the first electrode which is firstly designated as the cathode is then designated as the anode for the first vs second pulse, respectively, and the second electrode which is firstly designated as the anode is then designated as the cathode, for the first and second pulse respectively, which changes 
Rosenberg et al clearly state that the cathode and anode connections on the first and second electrodes are switched to provide the monophasic bipolar pulses (0009) but not do not specify the structure to provide such or explicitly disclose a single power source for both electrodes.  However, this necessarily requires that the first and second electrode be electrically connected to the control module.
Kroll teach that it is well-known in the art to provide an analogous stimulation device comprising switch 226 which includes at least a first and second switch electrically connected to at least a first and second electrode to enable the desired pulse to be output by the device, best seen in Figure 5 (Col.7: 25-33).  
Kroll also teach a single power source 276 connected to the multiple switches as an effective configuration for providing the power, best seen in Figure 5.
Hirsch et al teach that it is well known in the art to provide an analogous device comprising first and second switches, i.e. Up and Down Power, to electrically connect to first and second electrodes 26 to enable control of the signal output from the electrode as desired (p.6 line 12-19; p.8 line 22; p.11 line 14-15; p.12 line 18-22; p.13 line 29-p.15 bottom).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include with Rosenberg et al a first switch electrically connected to the first electrode and a second switch connected to the second electrode, as taught by Kroll or Hirsch et al, the first and second switches being configured to switch to output from the bipolar stimulation probe (i) the first pulse on the first electrode based on the first output signal, and (ii) the second 
It would also have been obvious to one of ordinary skill in the art at the time of filing to include with Rosenberg et al a single power source as taught by Kroll such that the single power source is configured to be connected to both the first electrode and the second electrode, wherein both the first pulse and the second pulse use a single power source when the power source and switching system of Kroll is combined with Rosenberg to effectively provide power to the electrodes.
However, Rosenberg et al and Kroll/Hirsch et al do not expressly disclose a nerve integrity monitoring device configured to analyze the first pulse and the second pulse in an area of the patient.
Hacker et al teach that it is well-known in the art to provide an analogous stimulation device with a sensor 50a, b configured to detect signal activity in an area of the patient due to at least one of the first pulse and the second pulse; and a nerve integrity monitoring device 12, 14 configured to (i) based on the first pulse and the second pulse, monitor the signal activity, i.e. EMG, in an area of the patient, (ii) determine when the first pulse and the second pulse are generated (Col.20-21) to effectively monitor the effect of the pulses to the patient.  Hacker et al also disclose a probe for emitting monophasic pulses (Col.13: 1-50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rosenberg et al 

However, Rosenberg et al as modified do not expressly disclose the stimulation device is a probe with a housing having a grip configured to be held by a user during use and a physical layer module configured to wirelessly communicate with the nerve integrity monitoring device.
Brown et al teach that it is well-known in the art to provide an analogous stimulation probe 30 with a housing having a grip configured to be held by a user during use (0048, 0053) and a physical layer module 60 configured to wirelessly communicate with the nerve integrity monitoring device 54 for ease of use, best seen in Figure 2 (0047, 0057).  The probe of Brown et al is thus versatile and can communicate with a plurality of relevant devices wirelessly.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rosenberg et al as modified such that the stimulation device is a probe with a housing having a grip configured to be held by a user during use and a physical layer module configured to wirelessly communicate with the nerve integrity monitoring device, as taught by Brown et al, to increase the versatility of Rosenberg et al for desired use.

Claim 2. Rosenberg et al with Kroll/Hirsch et al and Hacker et al make obvious the control module is configured to generate a switch control signal to (i) change an operating mode of the bipolar stimulation probe, and (ii) control states of the first and second switches, as taught by Rosenberg et al (0007-0010, 0027, 0032-0038) using the switches of Kroll, such 
Claim 3: Rosenberg et al disclose the control module is capable of configured to wait a predetermined period between generating the first output signal and the second output signal to account for a refractory period of time of the nerve tissue, i.e. as controlled by the user (0007-0010, 0027, 0032-0038).

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al in view of Kroll/Hirsch et al, Hacker et al, and Brown et al, further in view of Tognetti et al (US Pub No. 20140316229).


In regard to Claims 7-8, Rosenberg et al in combination with Kroll/Hirsch et al, Hacker et al, and Brown et al disclose the invention above but do not expressly disclose a feedback module.  Tognetti et al teach that it is well-known in the art to provide a feedback module comprises a transconductance amplifier, the transconductance amplifier is configured to (i) convert the first voltage to a first current (0061) used to detect a voltage across an electrode and generate a feedback signal, i.e. compensation, to effectively (0054, 0065-0069, 0077) prevent saturation of the output voltage.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to modify the invention of Rosenberg et al in combination with Kroll/Hirsch et al, Hacker et al, and Brown et al such that there is a feedback module with a transconductance amplifier as taught by Tognetti et al such that the feedback module when combined is configured to (i) detect a first voltage across the first electrode and the second electrode during generation of the first pulse, (ii) detect a second voltage across the first electrode and the second electrode during generation of the second pulse, and (iii) generate a feedback signal based on the first voltage or the second voltage, wherein the control module is configured to generate a third pulse based on the first voltage or the second voltage, and the control module is configured to generate the third pulse based on the first current or the second current after the transconductance amplifier is configured to (i) convert the first voltage to a first current and (ii) convert the second voltage to a second .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al  in view of Kroll/Hirsch et al, Hacker et al, and Brown et al, further in view of Heinrich et al (US Pub No. 20050131464).
Rosenberg et al  in view of Kroll/Hirsch et al, Hacker et al, and Brown et al disclose the invention above including the control module is configured to stimulate the nerve tissue of the patient by generating (i) a first plurality of output signals indicative of a first plurality of pulses to be output from the first electrode (Rosenberg), and (ii) a second plurality of output signals indicative of a second plurality of pulses to be output from the second electrode (Rosenberg), wherein the first plurality of pulses and the second plurality of pulses are monophasic (Rosenberg 0007-0010, 0027, 0032-0038), wherein the first plurality of pulses includes the first pulse, and the second plurality of pulses includes the second pulse; and the plurality of switches (Kroll or Hirsch et al) are configured to output from the bipolar stimulation probe (i) the first plurality of pulses on the first electrode based on the first plurality of output signals, and then (ii) the second plurality of pulses on the second electrode based on the second plurality of output signals, as desired and as a possible manner of operation of the bipolar monophasic probe, i.e. alternative monophasic pulses, such that the first and second plurality of pulses are provided in opposite directions along the nerve, as elaborated above.  
However, Rosenberg et al  in view of Kroll/Hirsch et al, Hacker et al, and Brown et al do not expressly disclose the elongated member forms a shape similar to a Y-shape near the first .

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al in combination with Kroll/Hirsch et al, Brown et al, and Hacker et al (US Pat No. 7216001--) for Claim 14, and with Tognetti et al for Claims 10-13.
Rosenberg et al in combination with Kroll/Hirsch et al and Brown et al disclose the invention above but do not expressly disclose filtering out portions of signal activity or provide a nerve integrity monitoring device.  
In regard to Claim 10, Hacker et al teach that it is well-known in the art to provide an analogous stimulation device with a sensor 50a, b configured to detect signal activity in an area of the patient due to at least one of the first pulse and the second pulse; and a nerve integrity 
In regard to Claim 11, Hacker et al also disclose at least one artifact during a rejection period and monitor electromyography signals during a first monitoring period, the first monitoring period is subsequent to the rejection period, as well as (Claim 13) monitor a first electromyography signal during the first monitoring period; monitor a second electromyography signal during a second monitoring period; the first monitoring period is based on the first pulse; and the second monitoring period is based on the second pulse (Col.20-21).  
In regard to Claim 10-13, Tognetti et al teach that it is well-known in the art to actively filter out artifacts or portions of signal activity to reduce noise (0046).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Rosenberg et al in combination with Kroll/Hirsch et al and Brown et al to monitor signal activity, i.e. EMG with a nerve monitoring device in the manner above (Claim 10) as taught by Hacker et al and then filter out various portions, as taught by Tognetti et al, such that based on when the first pulse and the second pulse are generated, filter out portions of the signal activity, i.e. before the EMG monitoring, such that (Claim 11) the signal activity includes the first pulse, the second pulse and at least one artifact of the first pulse and the second pulse; and the nerve integrity monitoring device is configured to filter out the at least one artifact during a rejection period and monitor electromyography signals during a first .


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al in combination with Kroll/Hirsch et al, Hacker et al, and Brown et al, further in view of Tognetti et al (US Pub No. 20140316229).
Rosenberg et al in combination with Kroll/Hirsch et al, Hacker et al, and Brown et al disclose the invention above but do not expressly disclose a feedback module.  Tognetti et al teach that it is well-known in the art to provide a feedback module comprises a transconductance amplifier, the transconductance amplifier is configured to (i) convert the first voltage to a first current (0061) used to detect a voltage across an electrode and generate a feedback signal, i.e. compensation, to effectively (0054, 0065-0069, 0077) prevent saturation of . 


Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (US Pub No. 20140277259) in view of Kroll (US Pat No. 7292886) or Hirsch et al (WO 95/25472), further in view of Perryman et al (US Pub No. 20120330384 – cited by applicant) or Adcox et al (US Pub No. 20080183190), and Brown et al.

Rosenberg et al disclose a bipolar stimulation device comprising: 

a control module 14, 400, 402, 408 configured to generate (i) a first pulse having a first polarity to be output from the first electrode, and (ii) a second pulse having the first polarity (the pulse still goes from cathode to anode) to be output from the second electrode, wherein the first pulse and the second pulse are monophasic (0007-0010, 0027, 0032-0038), wherein the pulses are switched, i.e. alternated, to output from the bipolar stimulation device (i) the first pulse on the first electrode based on the first output signal, and (ii) the second pulse on the second electrode based on the second output signal, wherein the first electrode and the second electrode alternate between operation as a cathode and an anode to operate as both the cathode and the anode to provide a monophasic first and second pulse, for the advantage of using less power and providing a more efficient device (0007-0010, 0027, 0032-0038), thus the control module is configured to (i) control stimulation of a nerve tissue (0003) of a patient by the generation of the first pulse and the second pulse;
wherein the first electrode and the second electrode are configured to be positioned adjacent the nerve tissue such that the first pulse and the second pulse are provided in opposite directions along the nerve – when the pulse is switched, as an example, the first electrode which is firstly designated as the cathode is then designated as the anode for the first vs second pulse, respectively, and the second electrode which is firstly designated as the anode is then designated as the cathode, for the first and second pulse respectively, which changes 
Rosenberg et al clearly state that the cathode and anode connections on the first and second electrodes are switched to provide the monophasic bipolar pulses (0009) but not do not specify the structure to provide such or explicitly disclose a single power source for both electrodes.  However, this necessarily requires that the first and second electrode be electrically connected to the control module.
Kroll teach that it is well-known in the art to provide an analogous stimulation device comprising switch 226 which includes at least a first and second switch electrically connected to at least a first and second electrode to enable the desired pulse to be output by the device, best seen in Figure 5 (Col.7: 25-33).  
Kroll also teach a single power source 276 connected to the multiple switches as an effective configuration for providing the power, best seen in Figure 5.
Hirsch et al teach that it is well known in the art to provide an analogous device comprising first and second switches, i.e. Up and Down Power, to electrically connect to first and second electrodes 26 to enable control of the signal output from the electrode as desired (p.6 line 12-19; p.8 line 22; p.11 line 14-15; p.12 line 18-22; p.13 line 29-p.15 bottom).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include with Rosenberg et al a first switch electrically connected to the first electrode and a second switch connected to the second electrode, as taught by Kroll or Hirsch et al, the first and second switches being configured to switch to output from the bipolar stimulation probe (i) the first pulse on the first electrode based on the first output signal, and (ii) the second 
wherein the first pulse and the second pulse are configured to travel along the nerve tissue from the respective first electrode to the second electrode based on the configuration of the first and second switches and the control of the control module, as already taught by Rosenberg et al, to effectively provide the bipolar monophasic pulses that advantageously enable less power usage for the device using the switches in a known manner as taught by Kroll or Hirsch et al.
It would also have been obvious to one of ordinary skill in the art at the time of filing to include with Rosenberg et al a single power source as taught by Kroll such that the single power source is configured to be connected to both the first electrode and the second electrode, wherein both the first pulse and the second pulse use a single power source when the power source and switching system of Kroll is combined with Rosenberg to effectively provide power to the electrodes.
However, Rosenberg et al with Kroll/Hirsch et al do not expressly disclose the control module is configured to communicate wirelessly with the at least one of a console interface module or a nerve integrity monitoring system to operate the first switch or second switch.
Perryman et al teach that it is well-known in the art to provide an analogous nerve stimulator comprising at least two electrodes 254 and a control module 250 to control stimulation for the electrodes, best seen in Figure 2.  Further, the control module is configured to communicate wirelessly (0040-0041, 0045, 0050) with the at least one of a console interface 
Adcox et al teach that it is well-known in the art to provide an analogous nerve stimulator 14 having at least one electrode (0006, 0035) and to communicate wirelessly with the at least one of a console interface module 86 or a nerve integrity monitoring system 80 to control the operation of the electrodes as an effective configuration to enable desired control of the stimulating electrodes (0045, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rosenberg et al with Kroll/Hirsch et al such that the control module is configured to communicate wirelessly with the at least one of a console interface module or a nerve integrity monitoring system, as taught by Perryman et al or Adcox et al, to effectively operate the first switch or second switch of Rosenberg et al with Kroll/Hirsch et al as an effective configuration to wirelessly control the stimulation to the nerve tissue from the electrodes by using at least one of a console interface module or a nerve integrity monitoring system.
However, Rosenberg et al as modified do not expressly disclose the stimulation device is a probe with a housing having a grip configured to be held by a user during use and configured to wirelessly communicate.
Brown et al teach that it is well-known in the art to provide an analogous stimulation probe 30 with a housing having a grip configured to be held by a user during use (0048, 0053) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rosenberg et al as modified such that the stimulation device is a probe with a housing having a grip configured to be held by a user during use and to wirelessly communicate such as with the nerve integrity monitoring device, as taught by Brown et al, to increase the versatility of Rosenberg et al for desired use, wherein in combination, the first electrode and the second electrode are configured to be positioned adjacent the nerve tissue by the user holding and positioning the wireless handheld bipolar stimulation probe during use such that the first pulse and the second pulse are provided to the nerve tissue, as used in the manner taught by Rosenberg et al in probe form.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Brown et al has been set forth to teach the new limitations.  Baynham et al has been removed from the rejection; remarks against are moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791




                                                                                                                                                                                                  /DEVIN B HENSON/Primary Examiner, Art Unit 3791